NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY WOLFSON,                                 No. 20-35792

                Plaintiff-Appellant,            D.C. No. 3:17-cv-06064-BHS

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A., its successors
in interest and/or Assigns; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jeremy Wolfson appeals pro se from the district court’s judgment in his

action alleging Fair Debt Collection Practices Act (“FDCPA”) and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. JL

Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(summary judgment); Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011) (dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly granted summary judgment on Wolfson’s claims

for defamation and replevin against defendants Bank of America, N.A., Merscorp

Holdings, Inc., and Mortgage Electronic Registration Systems, Inc., as well as his

claims against defendant MTC Financial d/b/a Trustee Corps, because Wolfson

failed to raise a genuine dispute as to any material fact regarding these claims. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (establishing that the party with

the burden of proof at trial must “make a showing sufficient to establish the

existence of an element essential to that party’s case” to survive summary

judgment).

      The district court properly dismissed Wolfson’s FDCPA claims because

Wolfson failed to allege facts sufficient to show that defendant Bank of America,

N.A., is considered a debt collector under the FDCPA. See 15 U.S.C.

§ 1692a(6)(F)(iii) (excluding from the definition of debt collector a party seeking

to collect any debt owed where the debt concerned was not in default at the time it

was acquired); De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1074-75 & n.3 (9th

Cir. 2011) (explaining that under the FDCPA a “debt collector does not include

those mortgage service companies and others who service outstanding debts for

others, so long as the debts were not in default when taken for servicing” (citation


                                          2                                     20-35792
and internal quotation marks omitted)).

      The district court properly dismissed Wolfson’s quiet title claims because

Wolfson failed to allege facts sufficient to state a claim. See Kobza v. Tripp, 18

P.3d 621, 623-24 (Wash. App. 2001) (plaintiff in quiet title action must be “in

peaceable possession” of property).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   20-35792